Citation Nr: 1431579	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a stroke, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for macular degeneration, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, prior to July 30, 2012, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, prior to July 30, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a November 2012 rating decision, the RO awarded the Veteran 10 percent disability ratings for his peripheral neuropathy of the right and left lower extremities, effective July 30, 2012.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for macular degeneration and a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability. 

2.  The evidence received since the October 1991 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

3.  The Veteran's currently diagnosed back disabilities of lumbar spine mild generalized facet arthropathy and minimal levoscoliosis and degenerative changes of the thoracic spine are not related to military service.

4.  The Veteran's diagnosed dorsal lordosis preexisted active service and was clearly and unmistakably not aggravated therein.

5.  The Veteran's currently diagnosed hypertension is not related to his military service and is not due to or aggravated by his service-connected diabetes mellitus.

6.  Throughout the period under consideration, the Veteran's peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, is manifested by tingling and decreased sensation, approximating no worse than mild incomplete paralysis. 

7.  Throughout the period under consideration, the Veteran's peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, is manifested by tingling and decreased sensation, approximating no worse than mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the October 1991 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A current back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  Prior to July 30, 2012, the criteria for an initial 10 percent rating, and no higher, for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013). 

6.  From July 30, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013). 

7.  Prior to July 30, 2012, the criteria for an initial 10 percent rating, and no higher, for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013). 

8.  From July 30, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability and hypertension as well as entitlement to increased disability ratings for his peripheral neuropathy of the right and left lower extremities.  Implicit in his back disability claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in February 2007, prior to the initial adjudication of his claims.  Additionally, the February 2007 letter informed the Veteran as to the reason his back disability claim was previously denied:  "[y]our claim was previously denied because the condition is considered acute, having resolved with no evidence at separation and no continuity of treatment subsequent to service.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Regarding the duty to assist in a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.    

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes statements from the Veteran and his wife, the Veteran's service treatment records, and postservice VA treatment records.  

The Veteran was afforded a VA examination in March 2007 for his hypertension as well as in July 2012 for his back disability.  He was also provided VA examinations in March 2007 and July 2012 for his peripheral neuropathy of the right and left lower extremities.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his August 2008 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a back disability and hypertension as well as entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities.




Service connection for a back disability 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

The RO denied service connection for a low back disability in a July 1991 rating decision because the evidence showed that the Veteran had dorsal lordosis prior to entry into active service and this condition was not shown to have been aggravated beyond natural progress and there was no evidence of a current disability.  The Veteran was notified of the July 1991 rating decision as well as his appellate rights via a letter from the RO dated July 1991.  Following the July 1991 rating decision, a chest X-ray report dated June 1991 was associated with the claims folder, and the Veteran's claim was thereafter readjudicated in an October 1991 rating decision.  In that rating decision, the RO continued the denial of the Veteran's claim based on the absence of in-service treatment from 1977 to 1983 and continuity of treatment subsequent to service from 1983 to 1991.  The Veteran did not appeal the October 1991 rating decision, and the decision therefore became final.  

At the time of the prior final rating decision in October 1991, the record included the Veteran's service treatment records as well as a VA examination report dated June 1991.  The Veteran's service treatment records document dorsal lordosis on a May 1963 X-ray upon enlistment into service.  The treatment records also note a back injury from a motor vehicle accident in April 1977.  He noted back pain on multiple subsequent examinations to include his July 1983 separation examination.   The June 1991 VA examination noted the Veteran's report of back pain from the in-service motor vehicle accident as well as an impression of recurrent low back pain, by history, without radiation.  No other back disability was diagnosed at that time.  

As the October 1991 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a current back disability.  

In reviewing the evidence added to the claims folder since the October 1991 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record now documents diagnoses of back disabilities, namely lumbar spine mild generalized facet arthropathy and minimal levoscoliosis as well as degenerative changes of the thoracic spine.  As indicated above, the Veteran's previous claim was denied because there was no evidence of a current back disability.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back disability is reopened.  

Claim for Service Connection

As an initial matter, the Board notes that with respect to the one year presumptive period for arthritis found in 38 C.F.R. § 3.309(a), the evidence indicates that a arthritis or manifestation thereof was initially demonstrated many years after service.  Accordingly, service connection on a presumptive basis is not warranted. 

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnoses of a back disability, specifically lumbar spine mild generalized facet arthropathy and minimal levoscoliosis and degenerative changes of the thoracic spine.  See the July 2012 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as discussed above, the Veteran's service treatment records document a back injury from a motor vehicle accident in April 1977.  He noted back pain on multiple subsequent examinations to include his July 1983 separation examination.   The Board therefore finds that Hickson element (2) has been satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's currently diagnosed lumbar spine mild generalized facet arthropathy and minimal levoscoliosis and degenerative changes of the thoracic spine are related to his military service.

Specifically, the Veteran was afforded a VA examination in July 2012.  Pertinently, the VA examiner considered the Veteran's in-service complaints of and treatment for back pain as a result of his motor vehicle accident as well as his report of continued back pain.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with lumbar spine mild generalized facet arthropathy and minimal levoscoliosis and degenerative changes of the thoracic spine and concluded that it is less likely than not (less than 50 percent probability) that the Veteran's back disability is related to his military service.  The examiner's rationale for her conclusion was based on review of the Veteran's service treatment records, notably his motor vehicle accident in 1977 as well as his current complaints of low back pain.  She reported that there was no evidence of fracture or more severe injury in the service treatment records, and although the Veteran complained of back pain, examinations were normal at that time.  Therefore, the examiner opined that there was no evidence of chronic disability pattern associated with the Veteran's back condition.  Moreover, the Veteran did not seek medical attention for back pain for many years, and did not have significant functional deficit related to the back condition over the years.  Additionally, he engaged in work related activities requiring physical labor with the potential of creating back symptoms without loss of time from work or change in duties required.  Further, with regard to the diagnosis of degenerative disease of the spine, the examiner reported that the Veteran currently suffers from mild lumbar disease which she opined to be consistent with aging.  The examiner also reported that the Veteran has diffuse degenerative changes at all levels of the spine which supports degenerative changes due to age and other mechanical factors rather than changes due to injury or specific trauma.  The examiner further noted that the Veteran has been able to work at physically demanding jobs including as a firefighter in which the training was physically demanding.  The examiner also noted that it is not likely that the Veteran would have been able to pursue this type of work with a significant chronic back condition.    
  
The July 2012 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, in rendering her opinion, the VA examiner specifically considered the Veteran's in-service back injury and complaint of back pain, and concluded that his current back disability is not related to military service.  
The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so as to.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In addition to the medical evidence of record, the Board has considered the various lay statements made in support of the Veteran's claims, to include a statement dated March 2009 by the Veteran's wife.  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past (including back pain), as lay people are not competent to associate a current back disability to his military service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current back disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training in the field of orthopedics to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's current back disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has contended that he has had his current back disability, diagnosed as lumbar spine mild generalized facet arthropathy and minimal levoscoliosis and degenerative changes of the thoracic spine, continually since service.  However, the first postservice evidence of complaint of, or treatment for, a back disability is dated in April 1991 when the Veteran filed a claim of entitlement to service connection for a back disability.  This was more than 5 years after the Veteran left service in July 1983.  
 
The Board finds that the probative value of the Veteran's current statements regarding a continuity of back symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board notes that a VA examination report dated June 1991 did not reveal evidence of any back disability.  Notably, an X-ray report revealed an "essentially normal" lumbosacral spine.  Moreover, the July 2012 VA examiner considered the Veteran's report of a history of back pain and concluded that his current back disability is not related to military service.  The Board therefore finds that the June 1991 and July 2012 VA examination reports as well as the remainder of the medical evidence of record outweigh any current assertion that the Veteran's current back disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a back disability for many years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Based on the foregoing, the Board concludes that Hickson element (3) is not met, and the Veteran's claim fails on this basis.

The Board further finds that service connection is not warranted on the alternative basis of aggravation of a pre-existing disability.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  In this regard, the Board notes that the medical evidence of record documents a diagnosis dorsal lordosis.  See, e.g., the July 2012 VA examination report.  As discussed above, this disability was noted on an X-ray report dated May 1963 in conjunction with the Veteran's service enlistment.

As was noted above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.  The Board finds that the service treatment records, in particular the May 1963 X-ray report in conjunction with the Veteran's enlistment thus go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's dorsal lordosis pre-existed his period of active military service.  Accordingly, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board must next determine whether the Veteran's pre-existing dorsal lordosis underwent an increase in severity during his period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As discussed above, the Veteran's service treatment records document a back injury in 1977 from a motor vehicle accident as well as the Veteran's subsequent complaints of back pain.  However, the Board finds that the clear and unmistakable evidence is of record sufficient to rebut the presumption of aggravation.  In this regard, there is only one medical opinion of record which addresses the matter of aggravation.  In particular, the July 2012 VA examiner documented the Veteran's diagnosed dorsal lordosis, a curve in the thoracic spine, in May 1963 as well as the Veteran's subsequent complaints of back pain.  However, she concluded that the Veteran's current symptoms are in the low lumbar region and are therefore not associated with this curvature.  Moreover, the examiner reported that there was no evidence of chronic disability pattern associated with the dorsal lordosis.  She also noted the June 1991 VA examination X-ray report which revealed an essentially normal lumbosacral spine.  

As indicated above, the July 2012 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  

Accordingly, the Board finds that the competent and probative evidence demonstrates that the Veteran's dorsal lordosis was clearly and unmistakably not aggravated during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is therefore denied.

Service connection for hypertension

The Veteran contends that he has hypertension that is related to his military service, or alternatively his service-connected diabetes mellitus, type II.

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.
Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until 1990 (more than 5 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As a preliminary matter, the Board notes that the Veteran has not claimed that his hypertension was associated with exposure to herbicides during military service, nor does the evidence of record otherwise reflect such.   

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of hypertension.  See, e.g., the March 2007 VA examination report.  Hickson element (1) is therefore satisfied.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his hypertension is related to his military service, the Board finds that the competent and probative evidence of record outweigh these contentions.  Crucially, his service treatment records, to include his July 1983 retirement examination, indicate no suggestion of treatment for hypertension.  On the contrary, the earliest document showing a history by the Veteran of being diagnosed with hypertension dating back to service is in 1990.  This is more than 5 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of hypertension since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of hypertension until 1990.    

Accordingly, to the extent that the Veteran contends that his hypertension manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 5 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of hypertension or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had hypertension continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for, hypertension is dated in 1990.  See, e.g., the March 2007 VA examination report.  This was more than 5 years after the Veteran left service in August 1983.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of hypertension symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that hypertension was not diagnosed at the time of his service discharge.  His July 1983 retirement examination from service as well as the medical evidence of record outweigh any current assertion that his current hypertension was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension for many years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension.  See, e.g., the March 2007 VA examination report.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for diabetes mellitus.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is due to or aggravated by his diabetes mellitus.

Specifically, the Veteran was afforded a VA examination in March 2007.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with hypertension and concluded that it is not caused by or aggravated by his diabetes.  The VA examiner's rationale for her conclusion was based on her finding that the Veteran's hypertension pre-dated the onset of his diabetes.  Further, since the diagnosis of diabetes, there had not been any vascular events.  Moreover, examination of the Veteran's renal function indicated normal findings, which supported the conclusion that the Veteran's hypertension is not caused by or aggravated by his diabetes.  

The March 2007 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so as to.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and his service-connected diabetes mellitus.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected diabetes mellitus.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and service-connected diabetes mellitus to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and his service-connected diabetes mellitus.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.  
 
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The benefit sought on appeal is accordingly denied.




Higher evaluation for peripheral neuropathy of the right and left lower extremities

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").  

The Veteran's peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus, type II, are currently evaluated as noncompensable prior to July 30, 2012 and 10 percent thereafter under the hyphenated Diagnostic Code 7913-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the RO has assigned these diagnostic codes as the Veteran's peripheral neuropathy of the right and left lower extremities are related to his diabetes mellitus.  Accordingly, consideration of Diagnostic Code 8520 is appropriate in this case as it pertains to the disabilities at issue [impairment of the sciatic nerve].  

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  However, a note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

As indicated above, staged ratings are currently in effect for the Veteran's peripheral neuropathy of the right and left lower extremities: the disabilities have been rated as noncompensable prior to July 30, 2012, and 10 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

The Board finds that a 10 percent disability rating, and no higher, is warranted for peripheral neuropathy of the right and left lower extremities prior to July 30, 2012 as the Veteran's impairment approached mild incomplete paralysis.  In this regard, the Board notes that a VA Agent Orange examination dated October 2006 revealed a diagnosis of mild peripheral neuropathy of the right and left lower extremities.  The Board also notes that the Veteran's neuropathy required use of medication.  
See a VA treatment record dated March 2010.  Additionally, the Veteran was afforded a VA examination in March 2007.  He reported tingling in both feet.  Notably, upon examination, the VA examiner reported mild sensory loss at the toe line.  However, motor function strength and coordination were within normal limits.  There was also no evidence of muscle atrophy.  Furthermore, in diagnosing the Veteran with peripheral neuropathy of the right and left lower extremities, the examiner characterized the Veteran's impairment as mild.  There is no evidence to the contrary prior to July 30, 2012.  As such, the Board finds that the Veteran's neuropathy of the lower extremities do not approach moderate severity.  Therefore, 10 percent disability ratings are warranted for peripheral neuropathy of the right and left lower extremities during this period.  

The Board also finds that disability ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the right and left lower extremities from July 30, 2012 as the Veteran's impairment does not approach moderate incomplete paralysis.  In this regard, the Veteran was provided an additional VA examination in July 2012.  He complained of tingling and decreased sensation in his feet.  He did not report pain.  Upon examination, strength and reflex testing were within normal limits.  There was no muscle atrophy or trophic changes.  Although he evidenced decreased light touch and vibration sensation in both lower extremities, the VA examiner reported mild incomplete paralysis of the right and left sciatic nerve.  There is no evidence to the contrary from July 30, 2012.  Thus, the Board finds that disability ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the right and left lower extremities during this period.  
   
Accordingly, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus, type II, resulted in mild incomplete paralysis during the entire period under consideration.  In summary, 10 percent disability ratings are warranted prior to July 30, 2012; and disability ratings in excess of 10 percent are not warranted during the appeal period.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right lower extremity disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left lower extremity peripheral neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's right and left lower extremity symptoms are primarily tingling and decreased sensation.  These are the types of symptoms contemplated in the current 10 percent ratings under Diagnostic Code 8520.  Thus, the Veteran's schedular ratings under Diagnostic Codes 8520 are adequate to fully compensate him for his right and left lower extremity disabilities.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In granting in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his peripheral neuropathy of the right and left lower extremities as secondary to his diabetes mellitus, type II, preclude him from obtaining substantial and gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

The claim of service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is denied.

Entitlement to an initial 10 percent disability rating for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, prior to July 30, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, prior to July 30, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, is denied.


REMAND

Service connection for a stroke

The Veteran contend that he had a stroke as a result of his service-connected diabetes mellitus, type II.  The Board notes that the Veteran was afforded a VA examination in March 2007 to determine whether his stroke is related to his service-connected diabetes.  After review of the Veteran's claims folder and examination, the VA examiner diagnosed the Veteran with a cerebrovascular accident.  Although she noted that the stroke pre-dated the onset of diabetes, she did not render an opinion as to whether the Veteran's stroke was caused or aggravated by the diabtes.  The Board further notes that the remainder of the medical evidence of record is absent an opinion as to the etiology of the Veteran's stroke.  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's stroke is related to his military service or is alternatively caused or aggravated by his diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Service connection for macular degeneration

The Veteran contends that he has bilateral macular degeneration due to his diabetes mellitus.  In this regard, the Veteran was afforded a VA examination in March 2007 to determine the etiology of his macular degeneration.  After examination of the Veteran, however, the VA examiner declined to diagnose the Veteran with a disability manifested by macular degeneration.  She did not report any diagnosis of an eye disability.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although an eye disability to include macular degeneration was not rendered during the March 2007 VA examination, the Board observes that the presence of macular degeneration has been indicated.  Notably, an Agent Orange examination dated October 2006 revealed an impression of macular degeneration.  There is no medical opinion of record which suggests a relationship between the previously diagnosed macular degeneration and the Veteran's military service or his diabetes mellitus.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed macular degeneration is related to his military service or alternatively his diabetes mellitus.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4) (2013), supra. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current macular degeneration and stroke.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke is related to his active military service;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke is caused by his service-connected diabetes mellitus, type II.

c. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke is aggravated by the service-connected diabetes.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's stroke found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes.  

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the 
Veteran's macular degeneration is related to his active military service;

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's macular degeneration is caused by his service-connected diabetes mellitus, type II.






f. Is it at least as likely as not (i.e. probability of 50 percent or greater)that the Veteran's macular degeneration is aggravated by the service-connected diabetes.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's macular degeneration found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes.  

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After the above is complete, readjudicate the Veteran's claims.  If any claim for which an appeal is perfected remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


